Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “said arm comprises a pair of arms” which renders the claim indefinite. It is unclear how a single arm could comprise multiple arms. The singular element cannot comprise a plurality of the singular element. In an effort to compact prosecution. Claim 17 is amended to recite --wherein said arm extends laterally from a respective side of said housing, wherein said arm define a width that is larger than said width of said rim. Claim 18 the limitation “each of said opposing sides” is corrected to read –said respective side of said housing--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20190038195) in view of Harpham (US 2017/0304511).
Regarding claim 10, Peterson discloses a manifold (60) for a medical waste collection system ([0033]) including a receiver defining an opening (space on waste collection system where the manifold fits into, figure 1) into which the manifold is configured to be inserted, said manifold comprising: a housing (outside housing of 60, figure 6) comprising a first leg (see annotated figure below), and a second leg (see annotated figure below) spaced apart from said first leg to define a void (in between the legs), wherein said first leg comprises a rim (rim of 138, figure 6) defining an outlet opening (140); an arm (124, figure 5) extending outwardly from said first leg.

    PNG
    media_image1.png
    689
    363
    media_image1.png
    Greyscale

	Peterson does not disclose a catch disposed on said second leg.
	Harpham discloses a fluid collection system in the same field of endeavor as the Applicant. Harpham teaches a collection device (812, figure 13) catch (866) disposed on said second leg (862).
	Harpham provides a catch on the collection device in order to assist in retaining the device as desired until removal ([0094]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Peterson with the catch of Peterson to allow the leg and manifold to be retained in the collection system until removal is desired.
	Regarding claim 12, Peterson discloses wherein said rim is positioned below said second leg when said manifold is oriented for insertion into the opening of the receiver (see annotated figure, the rim is located below the second leg).
	Regarding claim 13, Peterson discloses wherein said housing defines a manifold volume (interior volume of 72), and wherein said second leg includes a cavity (inside 156) defining a portion of said manifold volume (figure 2).
	Regarding claims 14-15, Peterson discloses comprising a spine (see annotated figure above) extending from said first leg, spine comprises a ramped surface (annotated figure, the spine ramps toward the first leg) tapering towards said first leg.
	Regarding claim 16, Peterson does not disclose wherein said rim has a width larger than a height to define an outlet opening that is non-circular.
	However, it would have been obvious to a person of ordinary skill in the art to modify the shape of the outlet to a desirable shape since it has been held that a change in shape is a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). In this case, a change in the shape of the outlet does not have a significant effect on function of the outlet.
	Regarding claim 17, Peterson discloses wherein said arm extends laterally from a respective side of said housing (see annotated figure above), wherein said arm define a width that is larger than said width of said rim (width of the arm tube larger than the rim).
	Regarding claim 18, Peterson discloses a lock element (176, figure 15, [0058]) extending outwardly from sides of said housing.
	Regarding claim 19, Peterson does not disclose wherein said catch is positioned proximal to said rim and proximal to said arm.
	Harpham discloses the catch positioned a proximal area of the leg (figure 13). 	Harpham provides a catch on the collection device in order to assist in retaining the device as desired until removal ([0094]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Peterson with the catch of Peterson to allow the leg and manifold to be retained in the collection system until removal is desired. The modification would allow the catch of Harpham to be at a location proximal to the rim and arm of Peterson since the catch is on the proximal portion of the leg.
	Regarding claim 20, Peterson discloses wherein said housing defines a manifold volume (volume interior the manifold) and comprises an inlet fitting (41) configured to receive a suction tube (42), said manifold further comprising a filter element (158) disposed within said manifold volume and positioned between said inlet fitting and said outlet opening (figure 5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Harpham further in view of VanderWoude (US 2014/0323914).
Regarding claim 11, Peterson and Harpham do not disclose a radiofrequency identification (RFID) tag at least partially positioned on said second leg.
VanderWoude discloses a medical waste collection device in the same field of endeavor as the Applicant. VanderWoude teaches an RFID tag ([0178]) partially disposed on a leg of the device (figure 3 and 6).
VanderWoude provides an RFID tag in order to provide information on the device ([0178]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Peterson with the tag of VanderWoude in order to provide information on the device useful for set up expiration or re-use directions.
Claims 21-23, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of VanderWoude.
Regarding claim 21, Peterson discloses a manifold (60) for a medical waste collection system ([0033]) including a receiver defining an opening (space on waste collection system where the manifold fits into, figure 1) into which the manifold is configured to be inserted, said manifold comprising: a housing (outside housing of 60, figure 6) comprising a first leg (see annotated figure below), and a second leg (see annotated figure below) spaced apart from said first leg to define a void (in between the legs), wherein said first leg comprises a rim (rim of 138, figure 6) defining an outlet opening (140); an arm (124, figure 5) extending outwardly from said first leg.
	Peterson does not disclose a radiofrequency identification (RFID) tag at least partially positioned on said housing.
VanderWoude discloses a medical waste collection device in the same field of endeavor as the Applicant. VanderWoude teaches an RFID tag ([0178]) partially disposed on a leg of the device (figure 3 and 6).
VanderWoude provides an RFID tag in order to provide information on the device ([0178]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Peterson with the tag of VanderWoude in order to provide information on the device useful for set up expiration or re-use directions.
Regarding claim 22, Peterson does not disclose a radiofrequency identification (RFID) tag at least partially positioned on said second leg.
VanderWoude discloses a medical waste collection device in the same field of endeavor as the Applicant. VanderWoude teaches an RFID tag ([0178]) partially disposed on a leg of the device (figure 3 and 6).
VanderWoude provides an RFID tag in order to provide information on the device ([0178]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Peterson with the tag of VanderWoude in order to provide information on the device useful for set up expiration or re-use directions.
Regarding claim 23, Peterson does not disclose wherein said rim has a width larger than a height to define an outlet opening that is non-circular.
	However, it would have been obvious to a person of ordinary skill in the art to modify the shape of the outlet to a desirable shape since it has been held that a change in shape is a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). In this case, a change in the shape of the outlet does not have a significant effect on function of the outlet.
	Regarding claim 25, Peterson discloses wherein said housing defines a manifold volume (volume interior the manifold) and comprises an inlet fitting (41) configured to receive a suction tube (42), said manifold further comprising a filter element (158) disposed within said manifold volume and positioned between said inlet fitting and said outlet opening (figure 5).
Regarding claim 26, Peterson discloses a manifold (60) for a medical waste collection system ([0033]) including a receiver defining an opening (space on waste collection system where the manifold fits into, figure 1) into which the manifold is configured to be inserted, said manifold comprising: a housing (outside housing of 60, figure 6) comprising a first leg (see annotated figure below), and a second leg (see annotated figure below) spaced apart from said first leg to define a void (in between the legs), wherein said first leg comprises a rim (rim of 138, figure 6) defining an outlet opening (140); an arm (124, figure 5) extending outwardly from said first leg.
	Peterson does not disclose a radiofrequency identification (RFID) tag at least partially positioned on said second leg.
VanderWoude discloses a medical waste collection device in the same field of endeavor as the Applicant. VanderWoude teaches an RFID tag ([0178]) partially disposed on a leg of the device (figure 3 and 6).
VanderWoude provides an RFID tag in order to provide information on the device ([0178]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Peterson with the tag of VanderWoude in order to provide information on the device useful for set up expiration or re-use directions.
Regarding claim 27, Peterson discloses comprising a spine (see annotated figure above) extending from said first leg.
Regarding claim 28, Peterson does not disclose wherein said rim has a width larger than a height to define an outlet opening that is non-circular.
	However, it would have been obvious to a person of ordinary skill in the art to modify the shape of the outlet to a desirable shape since it has been held that a change in shape is a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). In this case, a change in the shape of the outlet does not have a significant effect on function of the outlet.
Regarding claim 29, Peterson discloses wherein said housing defines a manifold volume (volume interior the manifold) and comprises an inlet fitting (41) configured to receive a suction tube (42), said manifold further comprising a filter element (158) disposed within said manifold volume and positioned between said inlet fitting and said outlet opening (figure 5).
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of VanderWoude further in view of Harpham.
Regarding claim 24, Peterson does not disclose a catch disposed on said housing and proximal to said rim.
	Harpham discloses a fluid collection system in the same field of endeavor as the Applicant. Harpham teaches a collection device (812, figure 13) catch (866) disposed on said second leg (862) on the proximal portion.
	Harpham provides a catch on the collection device in order to assist in retaining the device as desired until removal ([0094]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Peterson with the catch of Peterson to allow the leg and manifold to be retained in the collection system until removal is desired. The modification would allow the catch of Harpham to be at a location proximal to the rim of Peterson since the catch is on the proximal portion of the leg.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781